Citation Nr: 0205540	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  96-05 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 17, 
1992, for the assignment of a 100 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal of a December 1995 rating 
decision by the Department of Veterans Affairs (VA) St. 
Louis, Missouri, Regional Office (RO).  That rating decision 
assigned a 100 percent rating for the veteran's service-
connected post-traumatic stress disorder, effective January 
4, 1993.

The Board, in an October 1998 decision, granted an effective 
date of August 17, 1992, for the 100 percent rating.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In an Order dated in August 2001, the Court vacated the 
Board's decision to the extent that it was adverse to the 
veteran, and remanded the claim for further adjudication 
consistent with the Order.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
earlier effective date for the award of a 100 percent 
evaluation for post-traumatic stress disorder.

2.  In an August 1991 rating decision, the RO awarded a 50 
percent rating for the veteran's service-connected post-
traumatic stress disorder.  The veteran did not appeal the 
RO's August 1991 rating decision, and that decision is final.

3.  The evidence of record does not reflect that the 
veteran's post-traumatic stress disorder was manifested by 
more than considerable impairment of social and industrial 
adaptability prior to August 17, 1992.

4.  On January 4, 1993, the veteran's formal claim for an 
increased rating was received by the RO.


CONCLUSION OF LAW

An effective date earlier than August 17, 1992, for the 
assignment of a 100 percent rating for post-traumatic stress 
disorder, is not warranted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Court's Order, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the February 1996 
statement of the case (SOC) and the October 1998 Board 
decision of the statutory requirements governing the 
assignment of the effective date if the 100 percent 
evaluation, and what the record showed.  The Board concludes 
that the discussions in the SOC and the Board decision 
adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
case, extensive VA outpatient records and VA examination 
reports have been obtained covering the relevant period, and 
there is no contention that additional relevant records have 
not been obtained.  In addition, Social Security 
Administration (SSA) records of the veteran have been 
associated with the claims folder.

In a November 2001 letter, the Board informed the veteran 
that he had 90 days in which to submit additional evidence in 
support of his appeal.  The veteran's representative 
subsequently submitted additional argument in support of the 
appeal, however no additional evidence as such was received, 
and no outstanding records were identified that would bear on 
the question at issue.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In an August 1991 rating decision, the RO assigned a 50 
percent rating for the veteran's service-connected post-
traumatic stress disorder.  The veteran did not appeal that 
rating decision within one year of being notified.  
Consequently, the August 1991 rating decision became final.  
38 U.S.C.A. § 4005 (1988) (currently 38 U.S.C.A. § 7105 (West 
1991& Supp. 2001)); 38 C.F.R. § 19.192 (1991) (currently 
38 C.F.R. § 20.1103 (2001)).

On January 4, 1993, the RO received the veteran's claim for 
an increased rating.  In a December 1995 rating decision, the 
RO increased the rating for the veteran's service-connected 
post-traumatic stress disorder to 100 percent, effective 
January 4, 1993.  In the October 1998 decision, the Board 
assigned an effective date of August 17, 1992.  

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1)-(2); Harper v. Brown, 10 Vet. App. 125 (1997).  
In Harper, it was noted that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase) and are not 
applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  Id.  In Harper the 
Court further noted that the phrase "otherwise, date of 
receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. 
§ 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 
(1999).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a).  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157.  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello, 3 Vet. App. at 198 (1992).  
If VA fails to forward an application form to the claimant 
after receipt of an informal claim, then the date of the 
informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

In Hazan v. Gober, 10 Vet. App. 511 (1997), the Court opined 
that all evidence should be considered when deciding when the 
rating increase was "ascertainable" under 38 U.S.C.A. § 5110 
(b)(2).  Id. at 520.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. 
§ 5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

In this case the record reflects that the veteran's claim for 
an increased rating for post-traumatic stress disorder was 
received on January 4, 1993.  As noted above, the effective 
date of an increase in compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred, if application therefor is 
received within one year from that date, otherwise, the 
effective date will be the date of VA's receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(1)-(2).  
As noted above, pursuant to Hazan, the Board must consider 
all the evidence of record in determining when the increase 
was factually ascertainable.  Thus, since the date of the 
receipt of the claim has been determined to be January 4, 
1993, all of the evidenced dated prior to January 4, 1993 
(and not considered in the final August 1991 rating decision) 
will be considered by the Board to determine whether it was 
factually ascertainable that an increase in the veteran's 
post-traumatic stress disorder occurred prior to that date.

The Ratings Schedule, as in effect in 1992-1993 provided a 50 
percent disability rating for post-traumatic stress disorder 
when there was evidence of considerable impairment of social 
and industrial adaptability; 70 percent required evidence of 
severely impaired ability to establish and maintain effective 
or favorable relationships with people; and 100 percent 
required evidence of total isolation, totally incapacitating 
psychoneurotic symptoms and a demonstrable inability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1991).

The veteran was found disabled by the SSA effective from 
February 1991.  This determination was based on diagnoses of 
post-traumatic stress disorder with depression and anxiety, 
status post herniated disc and spinal stenosis, and status 
post right ulnar nerve and medial condylectomy.  

The record contains a memorandum, dated August 17, 1992, from 
the veteran's VA psychiatrist, who is the Director of the 
PTSD Treatment Program.  The memorandum reflects the 
psychiatrist's opinion that the veteran should not work 
because any change in the veteran's stress level would 
seriously harm his tenuous emotional state and would likely 
cause further social withdrawal and increased depression.  
Similarly, the record contains a memorandum from the 
veteran's VA post-traumatic stress disorder program 
counselors, dated in October 1992, which states the veteran 
is not employable due to post-traumatic stress disorder and 
post-traumatic stress disorder-related depression and 
anxiety.

Since this evidence indicates the veteran's post-traumatic 
stress disorder and post-traumatic stress disorder-related 
symptomatology rendered him unemployable, August 17, 1992 is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred.  Also, since the 
veteran's formal claim for an increased rating was received 
on January 4, 1993, within one year of that date, August 17, 
1992, may serve as the effective date for the 100 percent 
rating.

Several progress notes reflect treatment for post-traumatic 
stress disorder from prior to August 1992, but do not clearly 
reflect an increase in symptomatology warranting a rating 
greater than the 50 percent evaluation then assigned.  In a 
December 1991 Mental Health Clinic note, the veteran reported 
no major problems over the past week.  He had the urge to go 
drinking, but did not.  He "kept busy working."  A 
Minnesota Multiphasic Personality Inventory (MMPI) was 
performed in January 1992 in conjunction with his treatment 
at the Pain Clinic for lower back pain.  This testing 
indicated that the veteran continued to pursue 
rehabilitation, performing in both school and on the job.  A 
progress note from March 1992 reported continued symptoms of 
nightmares and anger, with the veteran scratching his face 
during at least one nightmare.  He denied suicidal thoughts 
or auditory or visual hallucinations.  In April 1992, the 
veteran was described as having crying spells, and feeling 
alienated but not panicky.  Later that month, he described 
increased feelings of nervousness and anxiety.  A week later, 
the veteran reported that his depression had improved 
somewhat.  In July 1992, the veteran felt "really like 
crying."  He described scrambled dreams, confusion and 
depression.  On July 31, 1992, the veteran was able to report 
some significant positives about an art project.  He could 
discuss his ability to release his emotions through the 
project.  His mood was "still not great" and his affect was 
pleasant to anxious.  

The evidence of treatment from December 1991 to July 1992 is 
reflective of the considerable impairment of social and 
industrial adaptability contemplated by the 50 percent 
evaluation in effect during those months.  The symptom levels 
were variable during this period, with small improvements 
noted on two occasions, and there was no indication of the 
severely impaired ability to establish and maintain effective 
or favorable relationships with people required for a 70 
percent evaluation, or of the total isolation, totally 
incapacitating psychoneurotic symptoms and a demonstrable 
inability to obtain or retain employment required for a 100 
percent evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1991).  

The Board has reviewed the record in order to determine 
whether an informal claim was filed prior to August 17, 1992.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Although the veteran's attorney asserts he mailed a letter to 
VA in May 1992 requesting an increased rating, the record 
contains no evidence that such a letter was received at that 
time by the RO.  

In this regard, the veteran's attorney has asserted that the 
presumption of administrative regularity should be applied to 
his actions as an officer of the Court even though he is not 
a public official, and that he should be presumed to have 
submitted a letter to the RO in May 1992 because he says he 
did and because he subsequently submitted a copy of such a 
letter with that date.  However, the case he cites as 
"support" for such a theory, Morris v. Sullivan, 897 F.2d 
553 (D.C. Cir. 1990), does not in fact address such an 
extension of the presumption.  Morris merely quotes United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926), to 
the effect that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties".

The Board is governed by VA law, which simply does not 
contemplate application of the presumption to a private 
representative.  In fact, the presumption could be said to 
work against the attorney in this case, as the absence of a 
date-stamped letter in the record is itself evidence that it 
was not received by VA in May 1992.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) [the Court applied the 
presumption of regularity of the administrative process, in 
the absence of clear evidence to the contrary, to procedures 
at the RO level].  The veteran's representative has also 
claimed that the Board should resolve reasonable doubt in his 
favor in determining whether a claim was filed in May 1992.  
However, that is not the type of determination for which 
there can be a balance of evidence for and against; either 
receipt of the claim is shown by the record or it is not.  In 
this case, it is not.  

Here, a copy of a May 1992 letter was subsequently submitted 
to the RO, but much later than the January 1993 claim for an 
increased rating.  However, even assuming, without conceding, 
that a claim was received in May 1992, the case still turns 
on when the increase in disability was factually 
ascertainable.  

VA medical records reflect treatment for the veteran's post-
traumatic stress disorder subsequent to the August 1991 final 
rating decision and prior to August 1992.  However, as 
previously discussed, these records do not show that it was 
factually ascertainable that an increase in disability had 
occurred.  Thus, even if any of the treatment records could 
be construed as an informal claim, pursuant to 38 C.F.R. 
§ 3.157, there was no basis for establishing an effective 
date earlier than August 17, 1992 for a higher rating.  The 
statutory and case law clearly points to the date it is 
factually ascertainable that an increase occurred as the 
pivotal point for effective date purposes.  See VAOPGCPREC 
12-98 (September 23, 1998).  As was previously discussed, the 
social security information reflects that the veteran's 
disability benefits were based on physical and psychiatric 
disabilities and did not clearly reflect an increase in the 
psychiatric symptomatology.  

In conclusion, the Board finds that the evidence does not 
show that a factually ascertainable increase in the veteran's 
post-traumatic stress disorder occurred prior to August 17, 
1992.  Therefore, pursuant to Harper, 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) the evidence does 
not provide a basis for assigning an earlier effective date.  
VA is bound under the controlling statute and regulations, 
which provides no basis for the award of an effective date 
earlier than August 17, 1992.  Thus, the preponderance of the 
evidence is against the veteran's claim, and the claim must 
be denied.


ORDER

An effective date earlier than August 17, 1992, for the 
assignment of a 100 percent rating for post-traumatic stress 
disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

